Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1-6, 9-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “for each of the plurality of groupings, removing the grouping from the plurality of groupings if the associated count for the grouping is greater than a predetermined threshold value, including: identifying a grouping to be removed from the plurality of groupings,
determining within the textual data, for the grouping to be removed, a first number of groupings located immediately before the grouping that are not determined to be removed,
determining within the textual data, for the grouping to be removed, a second number of groupings located immediately after the grouping that are not determined to be removed,
preventing a removal of the grouping to be removed, and marking the grouping to be removed as an exception, in response to determining that a total number of the first number of groupings and the second number of groupings exceed a predetermined number of groupings, and 
removing the grouping in response to determining that the total number of the first number of groupings and the second number of groupings does not exceed the predetermined number of groupings; and returning the subset of the plurality of groupings,” as set forth in claims 1, 11, and 20.
The closest prior art, Li et al. (U.S. Patent Application Publication 2012/0109932) in view of Shehata et al. (U.S. Patent Application Publication 2012/0246100) and further in view of Jariwala (U.S. Patent Application Publication 2008/0162528) and Kincaid et al. (U.S. Patent Application Publication 2005/0197784), however, does not teach or suggest the limitations cited above as being free of any read in the claims as a whole.  Further, newly cited Hajaj discloses computes shortest distances from the set of seed pages to each page in the set of pages based on the lengths of the links between the pages.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.

/Cheyne D Ly/
Primary Examiner, Art Unit 2152